FIFTH DIVISION
                                                                             December 4, 2009




1-07-3244



THE PEOPLE OF THE STATE OF ILLINOIS,                  )       Appeal from the
                                                      )       Circuit Court of
                       Plaintiff-Appellee,            )       Cook County.
                                                      )
       v.                                             )       No. 01 CR 19273
                                                      )
ALFREDO RAMOS,                                        )       The Honorable
                                                      )       James B. Linn,
                       Defendant-Appellant.           )       Judge Presiding.


       PRESIDING JUSTICE TOOMIN delivered the opinion of the court:

       In this appeal, we determine whether the trial court’s impromptu comments to the jury

served to encourage superficial deliberations, minimize the State’s burden of proof, or hasten the

jury’s verdict. Alfredo Ramos was convicted of two counts of first degree murder and sentenced

to a term of natural life in prison. On appeal, defendant contends the State’s closing argument as

well as the trial judge’s comments to the jury denied him a fair trial. He does not challenge the

sufficiency of the evidence or the sentence imposed. For the reasons explained herein, we affirm

defendant’s conviction and sentence.
1-07-3244

                                         BACKGROUND

       Defendant and his codefendant, Marcos Ramirez, were charged by indictment with the

first degree murders of Marcos Rodriguez and Oscar Gutierrez Suarez1. Following separate,

simultaneous jury trials, defendant was convicted and subsequently sentenced to serve a term of

natural life imprisonment.

       The events giving rise to the prosecution occurred on July 10, 2001, when Marcos

Rodriguez and Oscar Gutierrez Suarez were shot in a Burger King parking lot in Chicago.

Rodriguez and Suarez were passengers in a vehicle driven by Julio Avila. Suarez and Avila were,

at that time, narcotics dealers. Earlier that week, on July 7, 2001, Suarez approached Avila

looking to sell a kilogram of cocaine. Avila knew an individual by the name of “Nok” who might

be interested in purchasing it. Nok agreed to purchase the kilogram in exchange for $14,000 and

two laptop computers. At the time of the exchange, Nok did not give Avila any money. Instead,

the two men agreed to meet the next day. The following day Nok gave Avila $2,000 and told him

he would give him an additional $3,000 and the two laptops on July 9, 2001.

       Suarez, along with Marcos Rodriguez and Gladys Torres, picked up Avila from his job at

about 11:30 p.m. on July 9, 2001. Avila had not previously met the two passengers. In turn,

Avila spoke with Nok, who told him that someone else would be delivering the $3,000. Suarez

then received a call on his cellular phone from a person calling on behalf of Nok. They agreed to


       1
           Given the scope of defendant’s appeal, we limit our discussion to the evidence

implicated by the assignments of error. Additional facts relevant to our analysis will be provided

as necessary. We likewise note that Ramirez is not a party to the present appeal.

                                                 2
1-07-3244

meet near Foster and Pulaski. Suarez received another call; Avila took the call and agreed to

meet the caller in Chicago’s Wicker Park neighborhood. Avila asked for and received a number

to call on arrival in Wicker Park. Rodriguez wrote the pager number down on a one-dollar bill as

Avila repeated it from the caller. They sent a page and received a call back directing them to the

parking lot in the rear of a Burger King restaurant on North Milwaukee Avenue.

       Once the car was parked, Avila stepped out of the car so he could be recognized. During

his last conversation with the caller about the meeting, Avila mentioned that he was wearing an

“Ecko” T-shirt so the caller could identify him. Avila walked toward Honore Street and stood on

the sidewalk where he saw a person standing next to a pay phone. This person, identified as

Marcos Ramirez, walked past Avila, who then began to walk back toward the Burger King

parking lot. Avila then saw another man approaching from the drive-thru lane, who Avila thought

was the person he was meeting to get the $3,000. This individual, identified as defendant,

increased his pace, drew a gun, aimed, and fired at Avila. Defendant continued to fire into the

victims’ vehicle five or six times. Avila began to run away and defendant followed. When Avila

turned he could see the gun pointed at him, but he never heard any additional shots. Defendant

then fled in another direction.

       Gladys Torres climbed into the front seat of the vehicle and began to drive to get help for

Rodriguez and Suarez, who had been shot by defendant. She drove down North Avenue until she

encountered a police car. Shortly thereafter, Avila returned to the area in a taxicab. Both Torres

and Avila spoke with detectives on the scene and at Area 5 police headquarters. Based on these

conversations and evidence recovered at the scene, detectives traced the pager number written on


                                                 3
1-07-3244

the dollar bill to Ramirez. After Ramirez’s photograph was placed in a photo array, he was

identified by Avila. In turn, the detectives located Ramirez and took him into custody. Utilizing

information obtained from Ramirez, detectives began to look for defendant. Following his arrest,

defendant was identified by both Torres and Avila in a lineup.

       During the course of custodial questioning, defendant gave an oral statement to

investigators inculpating himself in the shooting. According to defendant, he and his cousin,

Ramirez, were going to set someone up, take $3,000 from him, and split the proceeds. Ramirez

told defendant they would meet the man, who would be wearing an “Ecko” T-shirt at the Burger

King on Milwaukee Avenue in Wicker Park. Ramirez provided him with a loaded .380-caliber

handgun. Defendant walked through the drive-thru lane toward the individual in the “Ecko” shirt

who had just gotten out of a car, pulled his pistol, and demanded money. He claimed the man in

the “Ecko” shirt yelled to the passengers in the vehicle, “oh, shit, get the cannon.” According to

defendant, he then saw the male in the passenger seat reach beneath the driver’s seat. Defendant

began to fire at the vehicle until he was out of bullets. He denied ever seeing the passenger with a

gun.

       Defendant did not testify. Following arguments and instructions, the jury returned a

verdict of guilty. Thereafter, he was sentenced to a term of natural life. He now appeals.

                                           ANALYSIS

       As noted, defendant does not challenge the sufficiency of the evidence. Instead, his

arguments urging reversal are based upon the contention that he was denied a fair trial by virtue

of the State’s closing argument and certain comments made by the trial judge to the jury.


                                                 4
1-07-3244

Defendant concedes these claimed errors were not objected to at trial or specifically raised in his

posttrial motion2. The State argues they are thereby forfeited3. Defendant responds that the

“plain-error” doctrine applies and permits review.

       It is axiomatic that a defendant must object contemporaneously as well as in a posttrial

motion in order to preserve issues for our review. People v. Lewis, 234 Ill. 2d 32, 40, 912 N.E.2d

1220, 1225 (2009); see also 725 ILCS 5/116-1 (West 2006). Ordinarily, failure to do so would

operate to forfeit the claim on appeal, however, forfeiture is not an absolute bar to our review.

Established precedent instructs that the rules of forfeiture present limitations on the parties and

not on the reviewing court. People v. Davis, 213 Ill. 2d 459, 470, 821 N.E.2d 1154, 1161

(2004). Moreover, Supreme Court Rule 615(a), known as the “plain-error” doctrine carves out

an exception to permit review of issues otherwise procedurally defaulted. Lewis, 234 Ill. 2d at 42,


       2
           Defendant raised a general objection in his posttrial motion to the closing arguments and

singled out an aspect not raised on appeal. However, general objections in a posttrial motion are

not sufficient to preserve an issue for appeal, even if a contemporaneous objection was made at

trial. See People v. Robinson, 238 Ill. App. 3d 48, 56, 606 N.E.2d 122, 128 (1992). As noted,

there was no objection interposed during trial.
       3
           Both parties discuss the issues presented in terms of “waiver.” Noting that these

matters are more correctly viewed as “forfeitures” or “procedural defaults,” in that they could

have been raised, but were not, we utilize those terms instead. See People v. Blair, 215 Ill. 2d

427, 443-44, 444 n.2, 831 N.E.2d 604, 615, 615 n.2 (2005) (addressing the proper usage of terms

“forfeit,” “waive,” and “procedurally default”).

                                                   5
1-07-3244

912 N.E.2d at 1226-27; 134 Ill. 2d R. 615(a). As our supreme court observed in People v.

Piatkowski:

               “[T]he plain-error doctrine allows a reviewing court to consider unpreserved

       error when (1) a clear or obvious error occurred and the evidence is so closely

       balanced that the error alone threatened to tip the scales of justice against the

       defendant, regardless of the serousness of the error, or (2) a clear or obvious error

       occurs and that error is so serious that it affected the fairness of the defendant’s trial

       and challenged the integrity of the judicial process, regardless of the closeness of the

       evidence.” People v. Piatkowski, 225 Ill. 2d 551, 565, 870 N.E.2d 403, 411 (2007),

       citing People v. Herron, 215 Ill. 2d 167, 186-87, 830 N.E.2d 467, 479 (2005).

       Manifestly, “Any error, defect, irregularity, or variance which does not affect substantial

rights shall be disregarded.” 134 Ill. 2d R. 615(a). “Essentially, the fairness of the trial must be

undermined.” People v. Keene, 169 Ill. 2d 1, 17, 660 N.E.2d 901, 910 (1995). Defendants bear

the burden of persuasion under each prong of the doctrine. People v. Naylor, 229 Ill. 2d 584,

593, 893 N.E.2d 653, 659 (2008). Where a defendant is unable to establish plain error, it is

incumbent upon us to honor the procedural default. Keene, 169 Ill. 2d at 17, 660 N.E.2d at 910.

       Necessarily, we must first determine whether an error actually occurred. Lewis, 234 Ill.

2d at 43, 912 N.E.2d at 1227, citing People v. Walker, 232 Ill. 2d 113, 124, 902 N.E.2d 691, 697

(2009). We, therefore, turn to the substance of each issue. Walker, 232 Ill. 2d at 125, 902

N.E.2d at 697; Lewis, 234 Ill. 2d at 43, 912 N.E.2d at 1227.

       Defendant’s first claim of error focuses upon what he perceives as a prejudicial comment


                                                   6
1-07-3244

made by the prosecutor during the opening phase of the State’s closing argument. While

discussing accountability, the prosecutor told the jury that the law recognizes that sometimes

criminals work together. According to defendant, in the absence of any evidence of any prior

criminal record, the appellation served to “inflame the passions and prejudice of the jury” against

him, and spoke to his propensity to commit crimes. The State counters that the comment evinced

nothing more than a general explanation of the law of accountability.

       In People v. Nicholas, our supreme court explained:

               “ ‘The purpose of closing arguments is to give the parties a final opportunity

       to review with the jury the admitted evidence, discuss what it means, apply the

       applicable law to that evidence, and argue why the evidence and law compel a

       favorable verdict.’ ” People v. Nicholas, 218 Ill. 2d 104, 121, 842 N.E.2d 674, 685

       (2005), quoting T. Mauet & W. Wolfson, Trial Evidence §14.1, at 439 (2d ed. 2001).

Accordingly, prosecutors are afforded wide latitude to comment on the relevant evidence as well

as any fair and reasonable inferences therefrom. Nicholas, 218 Ill. 2d at 121, 842 N.E.2d at 685.

“However, it is improper for the prosecutor to suggest that a defendant has been engaged in other

criminal activity for which he is not on trial.” People v. Fleming, 91 Ill. App. 3d 99, 109, 413

N.E.2d 1330, 1337 (1980). Reversible error may be found in a closing argument where the

defendant can establish that but for the particular comment, the verdict would have been different.

People v. Leger, 149 Ill. 2d 355, 399, 597 N.E.2d 586, 606 (1992). Where confronted with the

legal question of whether a prosecutor’s comments warrant the grant of a new trial, our review is

de novo. People v. Wheeler, 226 Ill. 2d 92, 121, 871 N.E.2d 728, 744 (2007).


                                                 7
1-07-3244

       When reviewing comments made during closing arguments, we must consider the entirety

of the argument, placing the complained-of comments in proper context. Nicholas, 218 Ill. 2d at

122, 842 N.E.2d at 685. Analytical hindsight demonstrates that statements made with no purpose

other than to inflame the jury are improper and constitute error. People v. Tiller, 94 Ill. 2d 303,

321, 447 N.E.2d 174, 183 (1982). Yet, only those comments that cause substantial prejudice to

the defendant will result in a reversal. People v. Buss, 187 Ill. 2d 144, 244, 718 N.E.2d 1, 55

(1999); see also People v. Linscott, 142 Ill. 2d 22, 28, 566 N.E.2d 1355, 1358 (1991).

       We now consider the precise comment of the prosecutor complained of by defendant:

               “Now, you may be wondering if it matters whose idea it was in the first place

       to go there and the shooting. Absolutely not. And that’s because the law recognizes

       the concept of teamwork.

               The law recognizes that sometimes criminals work together, and that it’s

       easier for criminals sometimes to get a job done when there’s two of them.”

As a threshold matter, we must clarify that defendant’s rendition of the prosecutor’s comment is

incomplete and lacking adequate context. At this point of her argument, the prosecutor was in

the midst of discussing the facts adduced at trial and marshaling the law to be applied by the jury

instructions. Her explanation continued beyond the portion complained of by defendant:

       “And you’re going to get an instruction on this, and the instruction is about

       accountability, and what the instruction reads is that, ‘A person is legally responsible

       for the conduct of another person when, either before or during the commission of an

       offense and with the intent to promote or facilitate the commission of an offense he


                                                  8
1-07-3244

       knowingly solicits, aids, abets, agrees to aid, or attempts to aid the other person in the

       planning or commission of the offense. The word conduct includes any criminal act

       done in furtherance of this planned and intended act.’ ”

       The assistant State’s Attorney then applied the law of accountability to defendant’s case,

without objection, eventually weaving it into the language of the jury instructions. After giving

these comments proper context, we perceive no impropriety. They were clearly offered as a

general explanation of the rationale behind the law of accountability and its application to the facts

at bar. We discern nothing from the argument suggesting that generic use of the word “criminal”

referred to defendant. Consequently, we find that this claim of error is without merit. Therefore,

the plain-error doctrine is not applicable and the procedural default must be honored. Keene, 169

Ill. 2d at 17, 660 N.E.2d at 910.

       Next, defendant maintains the State’s rebuttal closing argument improperly shifted the

burden of proof. Fundamental precedent dictates that it is reversible error for the State to attempt

to shift the burden of proof to the defendant. Leger, 149 Ill. 2d at 399, 597 N.E.2d at 606.

Nonetheless, during rebuttal, prosecutors are entitled to respond to comments made by the

defendant “which clearly invite a response.” People v. Kliner, 185 Ill. 2d 81, 154, 705 N.E.2d

850, 887 (1998). As with other aspects of argument, rebuttal must be considered in context with

the other portions, including defendant’s. Kliner, 185 Ill. 2d at 154, 705 N.E.2d at 887.

       Accordingly, we have carefully reviewed the defendant’s arguments and the State’s

response. Defendant’s closing argument initially revisited a theme from his opening statement,

namely that “this is probably a case that’s beyond a television show.” From there, the argument


                                                   9
1-07-3244

addressed the believability of Gladys Torres’ account of the day. Counsel first states, “And they

want you to believe that, what is this, Snow White and Doc meet the drug dealers? This is

preposterous.” He then described her account as “starting to sound corny or preposterous.”

Likewise, Torres’ claim that she would never forget the shooter’s face was likewise deemed

“ludicrous.”

       Additionally, the believability of Julio Avila’s testimony was challenged on multiple fronts.

Specifically, counsel questioned Avila’s description of having sidestepped a bullet fired by

defendant. Counsel then added, “He didn’t sidestep any bullet. You want to believe that, then

maybe I am the king of England, that you’re sidestepping bullets.” He then rhetorically posed the

following, “What was [Avila] trying to be? A bullfighter with a gun? That doesn’t play. He’s a

[liar]. Julio’s coming in here lying through his teeth.”

       The argument then shifted to the conduct of the investigators. Defendant questioned

police record keeping and challenged the manner in which defendant’s statement was elicited.

Specifically, defendant argued it was unbelievable that he confessed after he was given a Bible

while he was in custody, in part because Detective Bella testified he had never seen something like

that happen. Consequently, defendant asserted, “I can bet you they never handed him this Bible

and he never gave it up.” Defendant also criticized the fact that the statement was not

memorialized in any way other than the notes and recollections of the investigators and the

assistant State’s Attorney. Likewise, defendant observed, “They allege they have an oral

statement based on some sort of religious experience.”

       Given the nature and extent of the defendant’s accusations, the prosecutor’s responses


                                                  10
1-07-3244

were clearly within the realm of invited comment:

               “This defendant (indicating) gave a statement to the police. This defendant

       (indicating) chose how that statement should be memorialized. So how do you know

       that what he said was true? Well, Detective Bella got on the stand and told you what

       was said.

                                               ***

               Look to the contents of this defendant’s statement. If, in fact, he didn’t say

       those things, then all this other evidence that corroborates it must have been

       manufactured, and you know that’s not the case.

                                               ***

               You heard from [Assistant State’s Attorney] Iris Ferosie. Iris came in here

       and she told you what this defendant (indicating) said to her when she was at the

       police station that evening. Now, either he said those things or there’s some grand

       conspiracy going on to put a case on for [defendant], and you know that’s not the

       case, ladies and gentlemen. And how do you know that? Because you’ve got all this

       other evidence that corroborates what Iris Ferosie and Detective Bella told you he

       (indicating) said.”

Defendant claims this “amounted to an accusation of a conspiracy” and encumbered him with the

burden to show the “State’s witnesses had conspired to frame him.” Likewise, it “suggested to

the jury that in order to acquit Ramos of the charged offenses, they must conclude that the State’s

witnesses had lied and conspired against him and *** that it was his burden to prove the frame


                                                11
1-07-3244

up.”

       We disagree. The State’s rebuttal closing was comprised significantly of responses to

defendant’s argument. Neither the portions quoted in the brief nor the complete argument

demonstrates any impropriety. Instead, the State responded fairly to the defendant’s accusations.

See Kliner, 185 Ill. 2d at 154, 705 N.E.2d at 887; People v. Evans, 209 Ill. 2d 194, 225, 808

N.E.2d 939, 956 (2004) (prosecutor’s provoked response in rebuttal cannot be basis for claim of

a denial of a fair trial); People v. Hall, 194 Ill. 2d 305, 346, 743 N.E.2d 521, 545 (2000) (attack

on thoroughness of investigation invited a response). Moreover, defendant’s account of the

argument is misleading.

       Review of the omitted portions reveals additional support for the propriety of the State’s

argument. The gist of the remaining argument was that the aspects of the case challenged by

defendant did not represent the entire universe of the evidence against him. Instead, there was

additional evidence sufficient to convict defendant.

       Defendant’s interpretation of the prosecutor’s comment about the manufacturing of

evidence was likewise lacking its proper context. There, the prosecutor was directing the jury to

the evidence corroborating the State’s theory of the case and encouraging the jurors to use their

common sense in evaluating the testimony and the evidence. See Evans, 209 Ill. 2d at 225, 808

N.E.2d at 956

       We discern nothing from the State’s argument that served to shift the burden to defendant

to establish a conspiracy against him or show that witnesses lied. Instead, the prosecutor

succinctly demonstrated why and how the State proved its case based on physical and testimonial


                                                 12
1-07-3244

evidence. Furthermore, the comments were invited by the defense’s closing argument that the

State’s witnesses could not and should not be believed. See Hall, 194 Ill. 2d at 346, 743 N.E.2d

at 545. The argument never approached the position that defendant had to prove the State’s

witnesses were lying or had fabricated evidence in order for defendant to be acquitted.

Consequently, we find no impropriety in any aspect of the State’s initial and rebuttal closing

arguments. Again, having found no error, we must honor the procedural default. See Keene, 169

Ill. 2d at 17, 660 N.E.2d at 910.

       Next, defendant contends the trial court’s remarks to the jury “conveyed to the jury that

the State’s burden of proof was merely a minor detail and, as such, they did not have to analyze

the evidence very carefully in order to reach a verdict.” Defendant points to the duration of the

jury’s deliberations as support for his argument that the trial judge’s comments hastened the jury’s

verdict and denied him a fair trial. Here again, it is instructive to put the judge’s statements in

their proper context. The comments at issue here were made following the court’s instructions on

the law:

               “Ladies and gentlemen, I’ve been telling you repeatedly over the last three

       days not to talk about this case. That time is obviously now over. It’s expected that

       you will talk to each other whatever length you feel is necessary to reach your

       verdicts.

               As I have told you before, I will tell you again, there are no time limits or

       expectations as to how much time this ought to take. You’ll take whatever time you

       feel is necessary to reach your verdicts.


                                                   13
1-07-3244

               When you do go back to deliberate, you’ll have in your possessions the

       instructions of law I’ve just recited to you. If you think it’s helpful to review and

       peruse the law, it’s available to you throughout. Whether you do so or how you do

       so will be up to you.

               You will have also some exhibits which will go back as well. If you think it’s

       helpful in your deliberations to review and peruse the exhibits, they will be available

       to you throughout the course of deliberations. Whether you use them or how you use

       them again will be up to you.

               I will arrange with the deputy to have some food and drinks served to you.

       Whether you partake of that or not and how you work with your deliberations will be

       up to you. It’s perfectly [sic] to eat and deliberate at the same time.”

       Mindful of the forfeiture considerations discussed herein, our earlier observations must be

modified given the practical practical considerations of objecting to a judge’s comments to the

jury. See People v. Sprinkle, 27 Ill. 2d 398, 189 N.E.2d 295 (1963) (recognizing the practical

difficulties of contemporaneous objections to a trial judge’s conduct); People v. Sims, 192 Ill. 2d

592, 736 N.E.2d 1048 (2000) (same, relying on Sprinkle analysis). Sprinkle and Sims guide us

that “we will not rigidly apply the waiver rule” under these circumstances. People v. Woolley,

205 Ill. 2d 296, 302, 793 N.E.2d 519, 522 (2002); People v. Vaughn, 354 Ill. App. 3d 917, 926,

821 N.E.2d 746, 754 (2004) (less rigid application of waiver rule for claims of potential judicial

misconduct), citing People v. Davis, 185 Ill. 2d 317, 343, 706 N.E.2d 473, 485 (1998), and

People v. Williams, 173 Ill. 2d 48, 85, 670 N.E.2d 638, 656 (1996). Therefore, we consider


                                                 14
1-07-3244

defendant’s claim on its merits.

       Generally, trial judges are afforded discretion in matters concerning jury management and

a trial court’s conduct on such issues are reviewed for abuses of discretion. People v. Roberts,

214 Ill. 2d 106, 121, 824 N.E.2d 250, 259 (2005). Yet, where an alleged error implicates

defendant’s right to a fair trial, the question is a legal one which we review de novo4. Vaughn,

354 Ill. App. 3d at 926, 821 N.E.2d at 754 (de novo review of claimed denial of right to testify);

People v. Stevens, 338 Ill. App. 3d 806, 810, 790 N.E.2d 52, 55-56 (2003) (de novo review of

claimed denial of right to give closing argument). Consequently, we review this claim de novo.

       Unquestionably, “[t]he integrity of the jury’s verdict must be protected from coercion,

duress or influence.” People v. Patten, 105 Ill. App. 3d 892, 894, 435 N.E.2d 171, 172 (1982).

Yet, reversal is required only “when, taken in context and considering all the circumstances of the

case, [the trial court’s] supplemental instruction to a jury has the effect of coercing jurors into

surrendering views conscientiously held.” People v. Gregory, 184 Ill. App. 3d 676, 680-81, 540

N.E.2d 854, 857 (1989); People v. Friedman, 144 Ill. App. 3d 895, 904, 494 N.E.2d 760, 765

(1986) (verdict was “likely *** impermissibly hastened” coming five minutes after trial judge’s

remark about sequestration).


       4
           Notably, the cases cited by defendant provide examples of situation where de

novo review is appropriate (Branson v. Department of Revenue, 168 Ill. 2d 247, 254, 659 N.E.2d

951, 965 (1995) (statutory interpretation), and People v. Saunders, 288 Ill. App. 3d 523, 525,

680 N.E.2d 790, 791 (1997) (application of statutory privilege)), but do not illuminate the proper

standard of review in the case sub judice.

                                                  15
1-07-3244

       Having reviewed the transcript in toto, defendant’s portrayal of the remarks is at best

incomplete and at worst blatantly misleading. In considering this claim of error, the words penned

by our supreme court long ago in People v. Golub clearly resonates:

       “A verdict should express the deliberate judgment of the jury. The juror, as well as the

       judge, has an independent duty to perform, and he ought to be left free to pronounce

       his own conviction. A verdict hastened by the action of the judge, however worthy

       the motive, cannot be the result of that deliberation which the law guarantees.

       Remarks by a trial judge calculated to effect the rendition of a verdict without

       affording the jury an opportunity for careful consideration are unwarranted and often

       lead to great abuse. Whether the error is harmless or prejudicial depends upon the

       facts of the case. The trial judge’s remarks of which plaintiff in error complains did

       not, either expressly or by implication, indicate that the jury should reach a particular

       conclusion.” People v. Golub, 333 Ill. 554, 561, 165 N.E. 196, 199 (1929).

We are similarly guided by People v. Chapman, a more recent supreme court case addressing the

timing of a Prim instruction. People v. Chapman, 194 Ill. 2d 186, 221-22, 743 N.E.2d 48, 70

(2000). In Chapman, the defendant claimed error based on the trial court’s refusal to give a Prim

instruction at the outset of the jury’s deliberations. As described by the Chapman court:

       “The Prim instruction informs the jury of the requirement that the verdict be

       unanimous; that the jury has a duty to deliberate; that jurors must impartially consider

       the evidence; and that jurors should not hesitate to reexamine their views and change

       their opinions if they believe them to be erroneous, provided the change is not solely


                                                  16
1-07-3244

       because of the opinion of fellow jurors or for the mere purpose of returning a

       verdict.” Chapman, 194 Ill. 2d at 222, 743 N.E.2d at 70.

But for the unanimity and reexamination components, the words of the trial judge in the

proceedings below are in harmony with the rationale of Prim. Notably, the Chapman court

determined the giving of such an instruction was left to the trial court’s discretion. Chapman, 194

Ill. 2d at 222, 743 N.E.2d at 70.

       Having found no Illinois cases directly on point, and none cited by the parties, we find the

rationale of Chapman applicable to the present case. Accordingly, we perceive that the

touchstone for judging the court’s comments below is to determine whether, based on the “

‘totality of circumstances, the language used actually coerced or interfered with the deliberations

of the jury to the prejudice of the defendant.’ ” People v. Love, 377 Ill. App. 3d 306, 316-17, 878

N.E.2d 789, 799 (2007), quoting People v. Branch, 123 Ill. App. 3d 245, 251, 462 N.E.2d 868,

873 (1984).

       Viewed against the totality of the facts and circumstances, we are unable to perceive how

the judge’s commentary served to hasten the jury’s deliberations, tended to minimize the State’s

burden, or encouraged superficial deliberations. Rather, they constituted practical guidance and a

summary of the previously given instructions; effectively shorthand descriptions of what the jury

would have during deliberations and the freedom to incorporate those items during the process.

No fewer than three sentences were directed to the open-ended duration of deliberations.

Additionally, the record reveals two instances, after the jury was selected where the trial judge, in

responding to scheduling questions from the jurors, emphasized that the juries would have all the


                                                 17
1-07-3244

time they needed to deliberate.

       Specifically addressing the instructions on the law that would accompany the jury when

they retired, the judge stated: “Whether you use them or how you use them again will be up to

you.” Defendant attaches particular significance to this comment. We do not perceive it to be of

such moment. Rather, our experience instructs that this statement was reasonable and utterly

understandable to this jury as it would have been to any jury. See People v. Lozada, 211 Ill. App.

3d 817, 822, 570 N.E.2d 737, 740 (1991) (“the test of the correctness of an instruction is not

what meaning the ingenuity of counsel can attribute to it, but how and in what sense, under the

evidence before them, ordinary persons acting as jurors will understand the instruction”). This

appears little more than a recognition that, within the parameters of the instructions, the jury is

free to deliberate in its own way.

       Defendant points to the duration of the deliberations to support a hastening influence by

the trial judge. Yet, one could just as reasonably conclude that the verdict was hastened by the

significant and compelling evidence of defendant’s guilt. We do not perceive it is our place to

determine what is the proper duration of time for deliberations. Moreover, defendant’s argument

presents a logical fallacy of the post hoc ergo propter hoc variety we are not prepared to credit.

In effect, defendant contends, because the deliberations were – in his view – short or hasty, they

were hastened by the remarks of the trial judge. We disagree with the premise and the

conclusion.

       We find no error in the remarks of the trial court prior to deliberations. They were

reasonable, commonsense guideposts for the jury. Not a single scintilla of influence or coercion is


                                                  18
1-07-3244

evident from the judge’s words. Consequently, we find no error.

       For the foregoing reasons, we affirm defendant’s conviction and sentence. We likewise

grant the State’s motion for fees, in the amount of $150, for defending this appeal and for oral

argument.

       Affirmed.

       FITZGERALD SMITH and HOWSE, JJ., concur.




                                                19
              1-07-3244

Plea se Use
                                      REPORTER OF DECISIONS – ILLINOIS APPELLATE COURT
Following                                           (Front Sheet to be Attached to Each Case)
Form:

                            THE PEOPLE OF THE STATE OF ILLINOIS,
Complete
TITLE                                            Plaintiff-Appellee,
of Case
                            v.
                            ALFREDO RAMOS,
                                                                Defendant-Appellant.




Docket No.
                                                                         No. 1-07-3244
COURT                                                              Appellate Court of Illinois
                                                                 First District, FIFTH Division

Opinion                                                               December 4, 2009
Filed                                                             (Give month, day and year)


                                     JUSTICE TOOMIN delivered the opinion of the court:
JUSTICES
                                     FITZGERALD SMITH and HOWSE, JJ.                                               concur [s]

                                                                                                                   dissent[s]



APPEAL from
                                                Lower Court and Trial Judge(s) in form indicated in the margin:
the Circuit Ct. of
Cook County,
Chancery Div.                                         The Honorable      James B. Linn, Judge Presiding.




                                           Indicate if attorney represents APPELLANTS or APPELLEES and include
For                                             attorneys of counsel. Indicate the word NONE if not represented.
APPELLANTS,
John Doe, of         Attorneys for Plaintiff-Appellee-People of the State of Illinois:Anita Alvarez
Chicago.                                                                              State’s Attorney
                                                                                      County of Cook
For
APPELLEES,                                                                            Room 309-Richard J. Daley Center,
Smith and Smith                                                                       Chicago, IL 60602
of Chicago,                 Of counsel: James E. Fitzgerald, Alan Spellberg, Sally Dilgart, Jackie Thursby-Elvekrog
Joseph Brown,
(of Counsel)
                     Attorneys for Defendant-Appellant-Alfredo Ramos:                       Michael J. Pelletier
Also add                                                                                    State Appellate Defender
attorneys for
third-party                                                                                 Patricia Unsinn
appellants or
                                                                                            Deputy Defender
appellees.



                                                                                 20
1-07-3244



                 Kari K. Firebaugh
                 Assistant Appellate Defender
                 Office of the State Appellate Defender
                 203 North LaSalle Street - 24th Floor
                 Chicago, IL 60601




            21